Title: Public Debt, [31 March] 1792
From: Madison, James
To: 


[31 March 1792]

   
   On 1 November 1791 the House requested that the secretary of the treasury prepare a report on the public debt, specifying how many of the federal and state securities created by the Funding Act of 1790 had been subscribed and recommending “such measures as he may think expedient to be adopted to complete the object of the law.” Hamilton’s report, sent to the House on 7 February 1792, included a recommendation for further assumption of state debts. On 22 March the Committee of the Whole began to consider it (Annals of CongressDebates and Proceedings in the Congress of
          the United States, 1789–1824 (42 vols.; Washington, 1834–56)., 2d Cong., 1st sess., 150, 390–91, 479; Syrett and Cooke, Papers of HamiltonHarold C. Syrett and Jacob E. Cooke, eds., The Papers of Alexander Hamilton (26 vols.; New York, 1961–79)., X, 541–47). FitzSimons moved to extend the Funding Act terms of exchanging old for new public securities. On 28 March Mercer offered an amendment to change those terms by reducing the interest on government stock received for old securities from 6 percent to 5 percent on the principal but maintaining 3 percent interest on the indents (interest certificates). JM offered an alternative amendment providing, instead of the terms of the Funding Act, that “the subscribers shall receive certificates for the joint amount of the principal and arrears of interest subscribed; which certificates shall bear an interest equivalent to the terms contained in the said act” (Gazette of the U.S., 31 Mar. 1792). The committee adjourned without voting on JM’s amendment, and Mercer withdrew his amendment the following day (Dunlap’s Am. Daily Advertiser, 31 Mar. 1792). The Committee of the Whole continued to consider Hamilton’s report on the public debt and a memorial from the Massachusetts legislature proposing that the federal government assume that state’s debt.


Mr. Madison observed, that a great deal had been said to prove that the general government is under obligation to provide for the debts of the individual States: The gentlemen who maintain this opinion said he, have not shewn that the creditors themselves ever entertained an idea that they should look to the United States for payment of those debts; it is not pretended that the new constitution varies the situation of the creditors—they stand precisely on the same ground they did under the old confederation. Mr. Madison denied that in the former assumption the creditors of the individual States were considered in the same point of light as the creditors of the continent, and for the truth of this he appealed to the law itself “making provision for the public debt.”
The proposition now before the committee he considered as unjust as it would place some of the States which had made no exertions to discharge its debts, in a more eligible situation than those which had made the greatest exertions to effect that object. He denied that the first assumption had been generally approved, or had been acquiesced in—and adverted to the proceedings and resolutions of the State of Virginia on the subject; papers said he, are on the table to shew the truth of what is now asserted; he added that he was sorry to find that no more attention had been paid to those papers. Mr. Madison then noticed the state of imports and exports from the several States, to shew the unequal operation of the assumption as it affects those States, particularly Virginia, which pays so great an overproportion of the interest on the debts of some of the States.
